DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicant’s election without traverse of outstanding restriction requirement in the reply filed on 07/08/2021 is acknowledged. Specifically, Applicant’s reply states:
	 “Applicant hereby respectfully elects for prosecution on the merits the first 	identified group, corresponding to claims 1-15, and withdraws from prosecution 	claims 16-20 without prejudice. This election is made without traverse” 	(Remarks, page 6). 

	Accordingly, claims 1-15 (Group I) are subject to examination, and the claims of Group II (i.e., claims 16- 20) are withdrawn from consideration. Claims 1 & 8 are in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Regarding claim 1, the claim recites “determine the presence of a fault condition” in lines 7- 8. 

b) Furthermore, it is not clear which fault condition(s) [e.g., fault of the multi-channel circuit, fault of load, fault of the on-chip, off-chip (See, spec, para. 61), fault at the resistor itself or the current source, fault at switches, or fault at other wirelessly coupled circuits with the multi-channel circuit (spec, para. 0016)] can be detected by measuring the voltage at the voltage node. Put differently, this limitation is not merely broad, but fails to clarify what types of fault conditions can be determined and what types of faults cannot be determined. Therefore, the full scope of this limitation is indefinite because this limitation fails to establish boundary for what type of presence of faults can be determined.
For the examining purpose, as long as any possible fault condition (of multi-channel circuit or any other circuit part that are directly/physically coupled to it) can be detected by measuring voltage at the voltage node, the requirement of the claim limitation are satisfied. Please see the art rejection below for an example of fault condition.

B) Regarding claim 3, the claim depends on claims 1 & 2 and recites “wherein a voltage at or near a ground potential indicates an open circuit condition in a resistor network that comprises a plurality of voltage nodes”. Examiner notes this “voltage at or near a ground potential” fail to clarify whether this is same voltage measured at the “voltage node” (of line 6 in claim 1) or not. The claim simply fails to clarify where (any node of the “fault detection circuit or node of outside of fault detection circuit or a voltage at “reference potential” or voltage at one or more resistors) this voltage is measured to determine/indicate “an open circuit condition” as claimed.  Additionally, the claim fails to clarify whether “a resistor network” is also part of the “multi-channel circuit” or part of the 
For the examining purpose, the above limitation is interpreted as “wherein a voltage at or near a ground potential of the voltage node indicates an open circuit condition in a resistor network that comprises a plurality of voltage nodes in the multi-channel circuit”. Examiner notes the “voltage at or near a ground potential” is described as same “voltage node” (of line 6 of claim 1) in ¶0030, specification.

C) Regarding independent claim 8, the scope of the limitation “based on the voltage measurement, determining the presence of a fault condition” is indefinite for the similar reasons discussed above in part (b) of claim 1.
D) Claim 10 is also rejected for the similar reasons as claim 3.
E) Claims depended on a rejected claim are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 7- 9, & 12- 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kiuchi (US 20130325303 A1).
Regarding claim 1, Kiuchi teaches a fault detection circuit [“the semiconductor device 1 according to the first embodiment”] for determining a circuit failure in a multi-channel circuit [having more than one terminal, like T1 and T2, T3], the fault detection circuit comprising: ([0031], 0034);
(a) one or more switches [switch(es) that control(s) on/off of the current sources 11/12, “the first current source 11 and the second current source 12 are each provided with a switching circuit between a transistor… switching circuits based on the current control signals CNTi1, CNTi2”] ([0041]);
(b) one or more resistors [one or more resistors like Rs, R1 and R2 shown in figs. 6-7] coupled to the one or more switches that are configured to decouple [a switching circuit (not shown in figs. 1-9) for the current sources 11/12 that turns on or off the sources 11/12 as shown in figs.2-9 so that at least of the resistors R1, R2 and Rs can be decoupled when the switch is “off”/stopped] the one or more resistors from a reference potential [one of the “VDDi” shown for the current sources 11/12] (fig.7, [0031, 0041, 0051]); and
(c) a current source [current source(s) 11/12, figs. 6-7] designed to couple to both the one or more resistors and a voltage node [one of the external terminal, e.g., “external terminal T2”], such that measuring [actions performed by the measurement part 20+ control circuit 30 for the output of the measurement part 20] the voltage at the voltage node allows [voltage value(s) from the terminals T2/T3 allow(s) determining of “the second external terminal T2 and the third external terminal T3 are short circuited by 0 Ω”] to determine the presence of a fault condition [“short circuited”] (Figs. 6-7, [0069-0070, 0074-0075]).
Kiuchi teaches:
[0041] Incidentally, the first current source 11 and the second current source 12 each have, for example, a current mirror circuit that folds back a reference current generated in a reference current source that is not illustrated and gives it to the second internal wiring ND2 and the third internal wiring ND3. In addition, the first current source 11 and the second current source 12 are each provided with a switching circuit between a transistor coupled to either the second internal wiring ND2 or the third internal wiring ND3 among transistors included in the each current mirror circuit and either the second internal wiring ND2 or the third internal wiring ND3, and switch the open and the closed states of the measurement currents by switching open/close states of the switching circuits based on the current control signals CNTi1, CNTi2. Moreover, output and stop of the measurement current can be switched also by providing a switching circuit between a gate of a transistor that forms the current mirror circuit and the power supply wiring and switching the open and the closed states of the switching circuit based on the current control signals CNTi1, CNTi2.

[0051] The control circuit 30 controls the first current source and the second current source 12 so that a current difference of the first measurement current and the second measurement current may be different between in the first short-circuit test operation and in the second short-circuit test operation. In the first embodiment, during the first period when the first short-circuit test operation is performed, the control circuit 30 makes the second measurement current smaller than the first measurement current; during the second period when the second short-circuit test operation is performed, it makes a magnitude of the second measurement current smaller than that of the first period. More specifically, the control circuit 30 makes the first current source output the first measurement current and stops the output of the second measurement current by the second current source in the first short-circuit test operation of the short-circuit test operation, and makes the first and the second current sources output the first and the second measurement currents, respectively, in the second short-circuit test operation. Moreover, in the short-circuit test operation, the control circuit 30 makes the first switching circuit SW1 couple the first internal wiring ND1 and the fourth internal wiring ND4, and makes the second switching circuit SW2 couple the second internal wiring ND2 and the fifth internal wiring ND5.

[0069] Then, the high-order system can acquire the measurement result acquired by the first short-circuit test operation and the measurement result acquired by the second short-circuit test operation from the control circuit 30, and can judge existence of the short circuit between the terminals based on a difference of the two measurement results. Incidentally, in the case of the example shown in FIG. 4 and FIG. 5, since there is no difference between the two measurement results, the high-order system judges that the short circuit between the terminals does not occur.

    PNG
    media_image1.png
    730
    922
    media_image1.png
    Greyscale

Regarding claim 2, Kiuchi teaches the fault detection circuit according to claim 1, wherein the voltage at the voltage node being relatively smaller than the reference potential indicates a short circuit condition (Figs. 6-7 clearly show that the voltage value of node T2 is 50 mV; however, PHOSITA would know that the value of the reference potential VDD is more than 50 mV because current is flowing from the VDD towards R1 and there is a short circuit occurring between T2 and T3).

Regarding claim 7, Kiuchi teaches the fault detection circuit according to according to claim 1, wherein two voltage nodes [T2 and T3 nodes both have values about 50mV which are closer than the value of T1 which is at ground/zero] in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes indicates (interpreted as infers) that at least one of the two voltage nodes is electrically shorted (Fig. 6 & associated texts, [0071).

Regarding claim 8, Kiuchi teaches a method using a fault detection circuit for real-time fault detection, the method comprising:
disconnecting one or more resistors [one of the resistor R2/R1 is disconnected from VDDi when the current source(s) 11/12 is/are “OFF” based on the control signal CNT1] from a reference potential [“VDDi”] (Figs. 2, 6-7, [0041, 0070]);
coupling a current source [source 11/12] to the one or more resistors and a voltage node (Fig. 6 shows current source(s) 12 is coupled to resistor);
measuring the voltage at the voltage node (measuring the values of T1, T2, T3 as shown in figs. 1-9, [0073]); and
based on the voltage measurement [voltage measured for the terminals T1-T3 are outputted from the measuring part 20 to the control circuit 30 as Dout to identify “short circuit”], determining [“the high-order system can acquire the measurement result …can judge existence of the short circuit between the terminals based on a difference”] the presence of a fault condition [“the second external terminal T2 and the third external terminal T3 are short circuited by 0 Ω”] (Figs. 7-8, [0074-0075]).

Regarding claim 9, Kiuchi teaches the method according to claim 8, wherein the voltage at the voltage node [voltage value at T2 is smaller than VDD when “the short circuit between the terminals is occurring by 0 Ω” is indicated/inferred by Kiuchi’s disclosure] being relatively smaller than the reference potential indicates a short circuit condition ([0071], Figs. 6- 7 & associated texts).

Regarding claim 12, Kiuchi teaches the method according to according to claim 8, comprising, in response to lowering the voltages [voltages at T2 and T3 are lowered to 50 mV by connecting source 11 and not connecting the source 12 in comparing of fig. 5 (“in case of no short circuit between terminals”) from 100 mV] at every other voltage node [both the T2 and T3 are lowered] by connecting every other current source, using the presence of (1) a first difference1 [voltage difference (“DOUT”) between T1 and T2 as in figs. 6-7] between two voltages at two voltage nodes in 2adjacent sub circuits and (2) a second difference [using of information of voltage difference between T2 and T3 shown 50/100 mV across R2 in figs. 6-7 for short circuit detection] between one of the two voltage nodes and another voltage node [T3] as an indication [figs. 6- 7 shows T2 and T3 are connected with 0 Ω/short circuit] that at least one of the two voltage nodes is electrically shorted ([0045, 0070, 0072], Figs. 6- 7 & associated texts).

Regarding claim 13, Kiuchi teaches the method according to claim 8, wherein the reference potential is one of a ground potential [here, “GND” can be called reference potential; wherein R1, R2, and Rs each has non-zero voltage value at least in some scenario which means they are decoupled with ground potential] 3and a power supply voltage [VDDi being reference potential] (figs. 7, 8).

Regarding claim 14, Kiuchi teaches the method according to claim 14, wherein the second difference is defined by a predetermined threshold [e.g., 50 mV or 100 mV across R2 to be interpreted by control circuit 30] ([0074], figs. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi.
Regarding claim 4, Kiuchi’s (first embodiment) does not teach the fault detection circuit according to claim 1 wherein at least one of the one or more resistors is a thermistor.
Kiuchi in its second embodiment teaches the fault detection circuit according to claim 1, wherein at least one of the one or more resistors is a thermistor ([0094]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of the second embodiment of Kiuchi in its first embodiment and use a thermistor TH type of resistor in order to allow directly measuring the temperature of the battery BAT (Kiuchi, [0097, 0102]).

Claim(s) 3, 5- 6, & 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi in view of Dente (US 20150330116 A1).
Regarding claim 3, Kiuchi teaches of electrical power circuit for a vehicle/automobile (para. 0032).
 wherein a voltage at or near a ground potential indicates an open circuit condition in a resistor network that comprises a plurality of voltage nodes.
Dente relates to a multi-channel/node/terminal electrical power supply circuit provided with an improved backup energy source ([0001], fig. 2). Specifically, Dente teaches a fault detection circuit [“diagnostic module 28”] wherein a voltage at or near a ground potential [“an " open circuit" failure for any one of the two supercapacitor cells 23a, 23b generates… substantially zero voltage is present on the supercapacitor series”] indicates an open circuit condition in a resistor network that comprises a plurality of voltage nodes (Fig. 3, [0045-0046, 0048, 0077-0084]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Dente and Kiuchi because they both related to monitoring fault status in an electrical power network of a vehicle, and use the technique of Dente to identify open circuit condition in the power network made up of resistor network in the Kiuchi’s system. Dente teaches details for Kiuchi about how to determine additional faulty conditions, including open circuit fault in the backup power source known to be utilized by the vehicle’s electrical system (Dente, [0077-0083, 0133]).

Regarding claim 5, Kiuchi does not teach what specific type of thermistor can be utilized (i.e., a negative temperature coefficient resistor) to monitor the temperature of the power source of the circuit as claimed. Thus, Kiuchi does not teach wherein the thermistor is a negative temperature coefficient resistor.
Dente is relates to a multi-channel/node/terminal electrical power supply circuit provided with an improved backup energy source ([0001], fig. 2). Specifically, Dente teaches a fault detection circuit comprising one or more resistors, wherein at least one of the one or more resistors is a thermistor and the thermistor is a negative temperature coefficient resistor [“an NTC ( Negative Temperature Coefficient) resistor”] ([0046]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (a) combine the teachings of Dente and Kiuchi because they both related to monitoring fault status in an electrical power network of a vehicle (b) and modify the system of Kiuchi to utilize at least a NTC type of thermistor as in Dente because NTC type of resistors not only have high sensitivity and stability but also allow wide operating temperature range as well-known to PHOSITA.

Regarding claim 6, Kiuchi in view of Dente further teaches the fault detection circuit according to claim 5, further comprising a second resistor that shares a common voltage node [node between R5 and TH in fig. 12] with the thermistor, the second resistor [“resistance R5.”] and the thermistor being coupled to ground [fig. 12 shows thermistor TH coupled to the GND line along with the circuit branch of R4 just above Rs resistor] during a diagnostic measurement (Kiuchi, [0097]).

Regarding claims 10-11, Kiuchi in view of Dente teaches invention of these claims for the similar reasons as in claim 3 and 5 respectively.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi in view of Lee et al. (US 20110285538 A1).
Regarding claim 15, Kiuchi teaches/suggests detecting [“judge existence of the short circuit”] a fault condition ([0075]).
Because it is well-known in the art, Kiuchi does not teach in response to detecting a fault condition trigging an alarm as claimed.
For example, Lee teaches after detecting a fault condition, in an electrical circuit with resistor network, triggering an alarm (Fig. 1, [0027, 0098]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Lee in the system of Kiuchi and modify the system of Kiuchi to trigger an alarm in response to fault condition being detected as in Lee. Doing so the user of the fault detection circuit can be audibly or visually informed of occurring/detecting of the fault condition (Lee, [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morita et al. (US 20080150483 A1) teaches a controller determining presence of a fault conditions like “short circuit” and “open circuit” in a resistor network ([0015, 0311, 0356]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0072], “the voltage difference occurring between the two ends of the resistance R1 occurs between
        the first external terminal T1 and the second external terminal T2”
        
        2 Examiner notes this feature is further discussed in paras. 0034 (“electrically shorted … assume a similar value”) and 0035 (“parasitic and undesired impedances… in differing values for adjacent pins,” and Kiuchi shows parasitic impedance of 100 Ω between T2 and T3) of the specification, which is similar to Kiuchi’s comparing of the voltages across R1 and R2 in figs. 6- 9.
        
        3 The limitation “one of a ground potential and a power supply voltage” is interpreted as requiring both elements (ground and power supply) because of “and”. See, Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017) and/or SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004) that states the plain meaning of phrase “at least one of A and B” is “at least one of A and at least one of B”.